DOMENGEAUX, Judge.
The defendant herein appeals a district court judgment condemning him to pay the sum of $750.00 plus medical expenses to his legally separated wife as the result of his commission of a battery upon her person. The plaintiff wife answered the appeal seeking an increase in the damages awarded her.
We have reviewed the evidence and the law and find that the result reached in the district court is correct. Accordingly, the judgment is affirmed at defendant-appellant’s costs in both courts.
Affirmed.